[a102leaseamendment001.jpg]
140 Kendrick Street Needham, Massachusetts FIFTH AMENDMENT TO LEASE (the “FIFTH
AMENDMENT”) Execution Date: April 10, 2020 LANDLORD: BP 140 KENDRICK STREET
PROPERTY LLC, a Delaware limited liability company (successor in interest to
Original Landlord, as defined below) TENANT: PTC Inc., a Massachusetts
corporation (successor in interest by merger to Original Tenant, as defined
below) LEASE: Indenture of Lease dated as of December 14, 1999, between Boston
Properties Limited Partnership (“Original Landlord”) and Parametric Technology
Corporation (“Original Tenant”)(the “Original Lease”), as amended by letter
agreement dated April 25, 2000, as assigned to BP 140 Kendrick Street LLC by
Assignment of Lease dated April 25, 2000, as amended by First Amendment to Lease
dated September 14, 2000, as assigned to BP 140 Kendrick Street Property LLC
(“Landlord”) by Second Assignment of Lease dated June 11, 2001, as affected by
letter agreement dated September 21, 2001, as amended by Second Amendment to
Lease dated November 30, 2001, as affected by letter agreement dated as of June
25, 2008, as amended by Third Amendment to Lease dated October 27, 2010 (the
“Third Amendment”), as amended by letter agreement dated April 13, 2012, as
amended by Fourth Amendment to Lease dated July 20, 2012, and as further
affected by Acknowledgment of Merger and Change of Name dated February 19, 2013
and letter agreement dated June 23, 2014, Consent to Sublease dated September 3,
2019 respecting Sublease to C&W Facility Services, Inc., and Consent to Sublease
dated October 11, 2019 respecting Sublease to Chiasma, Inc. (collectively, the
“Lease”). -1-



--------------------------------------------------------------------------------



 
[a102leaseamendment002.jpg]
ORIGINAL LEASE EXECUTION DATE: December 14, 1999 PROPERTY: The land in Needham,
Massachusetts located on Kendrick Street, as more particularly described on
Exhibit A-1 and shown on Exhibit A-2, each attached to the Original Lease,
together with all improvements constructed thereon, including, without
limitation, three buildings, known as “Building A”, “Building B” and “Building
C” (collectively, the “Buildings”), the Garage, and surface parking areas.
SURRENDERED PREMISES: Areas containing approximately 122,797 rentable square
feet, in the aggregate, including the entirety of the interior of Building B
(“Fifth Amendment Surrendered Tenanted Premises”), and elsewhere in Buildings A
and B (“Fifth Amendment Surrendered Common Spaces”), all as shown on Exhibit A
attached hereto and incorporated herein. REMAINING PREMISES: Approximately
197,858 rentable square feet, consisting of 89,758 rentable square feet in
Building A, and 108,100 rentable square feet in Building C, all as shown on
Exhibit A attached hereto and incorporated herein. LEASE EXPIRATION DATE:
November 30, 2022 WHEREAS, Tenant desires to surrender to Landlord the
Surrendered Premises, subject to and in accordance with the terms and provisions
contained herein; WHEREAS, Landlord is willing to accept such surrender upon the
terms and conditions hereinafter set forth and the parties desire to amend the
above-referenced Lease as more fully set forth herein. NOW, THEREFORE, in
consideration of the foregoing and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree that the
above-referenced Lease is hereby further amended as follows: -2-



--------------------------------------------------------------------------------



 
[a102leaseamendment003.jpg]
1. TERMINATION OF LEASE IN RESPECT OF SURRENDERED PREMISES A. The Term of the
Lease with respect to the Surrendered Premises shall terminate as of 11:59 p.m.
on May 31, 2020 (the “Effective Reduction Date”). B. On or before the Effective
Reduction Date, Tenant shall vacate and surrender the Surrendered Premises to
Landlord in the condition in which the Surrendered Premises are in as of the
Execution Date of this Fifth Amendment, reasonable wear and tear, and damage by
fire or other casualty and condemnation, excepted, free and clear of all tenants
or other occupants and broom-clean, with all unaffixed furniture and personal
property, and with respect to Tenant’s security system for the Surrendered
Premises, shall turn off all security panels and card readers in Building B and
shall coordinate with Landlord to switch the security system from Tenant’s
control over to Landlord’s control. Except as hereinafter provided with respect
to the Removed Signage (as defined below), Tenant shall have no obligation to
remove any alterations or leasehold improvements (including, without limitation,
cabling or attached furniture) which exist in the Surrendered Premises as of the
Execution Date of this Fifth Amendment. Notwithstanding the foregoing, Tenant
shall remove all of Tenant’s signage which exists on the Property and/or in or
on any of the Buildings, including any signage installed to identify Tenant’s
Reserved Parking, as such signage is more particularly described and indicated
on Exhibit B attached hereto (the “Removed Signage”), all of which Removed
Signage shall be removed in the manner and as required under the Lease and the
respective letter agreements under which Tenant was granted the rights thereto,
including, without limitation, any restoration obligation described therein (the
“Signage Removal Requirement”). Tenant shall complete the Signage Removal
Requirement on or before September 1, 2020. C. As of the Effective Reduction
Date: (1) The term “Premises”, as defined in the Lease, shall be deemed to mean
the Remaining Premises(the parties hereby agreeing that, from and after the
Effective Reduction Date, the Remaining Premises shall constitute the
“Premises”); and (2) The remainder of the Property (other than (x) the Premises
and (y) the Fifth Amendment Surrendered Tenanted Premises and (z) the
“Surrendered Tenanted Premises” as defined in the Third Amendment to Lease),
shall be considered to be Common Areas, and the “Common Areas” will include, in
addition to the Fifth Amendment Surrendered Common Spaces, all “Common Areas” as
defined in the Third Amendment to Lease. 2. REVISED ANNUAL FIXED RENT Effective
as of the Effective Reduction Date, the Annual Fixed Rent payable by Tenant to
Landlord, notwithstanding anything contained in the Lease to the contrary, shall
be payable in the following amounts: -3-



--------------------------------------------------------------------------------



 
[a102leaseamendment004.jpg]
Time Period Monthly Fixed Annual Fixed Rent Rent June 1, 2020 – May 31, 2021
$710,575.08 $8,526,901.00 June 1, 2021 – Lease Expiration Date $379,227.83
$4,550,734.00* *based on $23.00 per RSF 3. LANDLORD’S ACCESS TO PREMISES
Landlord reserves the right, exercisable by itself or its nominee, at any time
and from time to time and without the same constituting an actual or
constructive eviction and without incurring any liability to Tenant therefor or
otherwise affecting Tenant's obligations under this Lease (all except as
expressly set forth in this Fifth Amendment), to make such changes, alterations,
additions, improvements, repairs or replacements in or to that portion of the
Premises consisting of level 2 of Building A (or such portion of level 2 as
Landlord may elect) in order to facilitate marketing Building A to future
tenants (“Landlord's Marketing Space Work”). Tenant acknowledges that Landlord’s
Marketing Space Work, if any, will be performed in the Premises during the Term
and Tenant hereby grants to Landlord such reasonable access to the Premises as
is necessary for Landlord to complete Landlord’s Marketing Space Work and that,
notwithstanding the performance of such work by Landlord, there shall be no
diminution or abatement of Annual Fixed Rent or Additional Rent or other
compensation due from Landlord to Tenant hereunder, nor shall the Lease be
affected or any of the Tenant’s obligations hereunder reduced, and Landlord
shall have no responsibility or liability for any inconvenience or disruption to
Tenant’s business (all except as expressly provided in this Fifth Amendment).
Landlord shall give Tenant at least 30 days advance notice of its commencement
of the Landlord’s Marketing Space Work, including a reasonable description of
the project and project schedule therefor and, thereafter, Landlord shall
provide updates of material changes to the project schedule, as applicable, and
in performing such work shall keep Tenant reasonably informed of anticipated
utility shutdowns that would impact the Premises or other closures of Common
Areas that would have a material adverse effect on Tenant’s access to or use of
the Premises. Prior to commencement of Landlord’s Marketing Space Work on-site,
Landlord shall provide a certificate of liability insurance from Landlord’s
contractors performing such work which shall include Tenant as an additional
insured (on a primary and non-contributory basis). Once commenced on-site,
Landlord shall proceed with the Landlord’s Marketing Space Work diligently to
completion, subject to delays for fire, casualty and other force majeure events
beyond Landlord’s control and any delays caused by Tenant. 4. COMMON AREAS The
following shall replace Sections 4A through 4C of the Third Amendment. A. Rights
to Use Common Areas. Tenant shall have, as appurtenant to the Premises, the
non-exclusive right to use the Common Areas in common with others entitled
thereto, subject to: (i) rules and regulations promulgated by Landlord pursuant
to Section 20 of the Third Amendment, and (ii) Landlord's rights under Sections
4B and 4C hereof. -4-



--------------------------------------------------------------------------------



 
[a102leaseamendment005.jpg]
B. Landlord's Reservations. Landlord reserves the right from time to time, upon
reasonable prior notice to Tenant (except no prior notice shall be required in
an emergency), without unreasonable interference with Tenant's access to or use
and enjoyment of the Property and Premises, and without violation of an express
term or provision contained in this Fifth Amendment: (i) to install, use,
maintain, repair, replace and relocate for service to the Premises and other
parts of the Property, or either, pipes, ducts, conduits, wires and appurtenant
fixtures, wherever located in the Premises or Property, and (ii) to alter or
relocate such common facilities described in the foregoing clause (i), provided
that substitutions are substantially equivalent or better. In addition, Landlord
reserves for itself (and any tenant or occupant to whom Landlord may elect to
grant rights, in its sole discretion), all rights to install any signage on or
in any Building, Common Area and anywhere on the Property, and any and all
rights of Tenant granted under the Lease or otherwise, to install, erect, modify
and/or maintain signage anywhere on the Property are hereby eliminated.
Installations, replacements and relocations referred to in this Section 4.B.
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises. In exercising its rights hereunder, Landlord shall use reasonable
efforts to minimize interference with Tenant's access to and use of the Premises
for the conduct of business. C. Landlord's Right to Change Common Areas.
Notwithstanding the foregoing, Landlord reserves the right, exercisable by
itself or its nominee acting by and through a qualified professional project
manager, at any time and from time to time with reasonable prior notice (as
described below) to Tenant and without the same constituting an actual or
constructive eviction and without incurring any liability to Tenant therefor or
otherwise affecting Tenant's obligations under this Lease (all except as
expressly set forth in this Fifth Amendment), to make such changes, alterations,
additions, improvements, repairs or replacements in or to the Common Areas
(including, without limitation, the Fifth Amendment Surrendered Common Spaces
and the Parking Facility) and the fixtures and equipment thereof, as well as in
or to the street entrances, halls, passages, elevators, escalators, and
stairways thereof, as it may deem necessary or desirable, and to change the
arrangement and/or location of entrances or passageways, doors and doorways, and
corridors, elevators, stairs, toilets, or other public parts of the Buildings
and the Property (collectively, “Common Area Work”). Landlord shall give Tenant
reasonable advance notice of its commencement of any Common Area Work which
could reasonably be expected to have a material adverse effect on use of or
access to the Premises, including a reasonable description of the project and
project schedule therefor and, thereafter, Landlord shall provide updates of
material changes to the project schedule, as applicable, and in performing such
work shall keep Tenant reasonably informed of anticipated utility shutdowns that
would impact use of or access to the Premises or other closures of Common Areas
that would have a material adverse effect on Tenant’s access to or use of the
Premises. Once commenced, Landlord shall proceed with the Common Area Work
diligently to completion, subject to delays for fire, casualty and other force
majeure events beyond Landlord’s control and any delays caused by Tenant.
Nothing contained in this Section 4.C. shall be deemed to relieve Tenant of any
duty, obligation or liability of Tenant imposed on Tenant by the Lease or by
reason of Legal Requirements with respect to making any repair, replacement or
improvement or complying with any law, order or requirement of any governmental
or other authority, unless and to the extent that any such violation thereof is
caused by the performance of Common Area Work. Neither this Lease nor any use by
Tenant shall give -5-



--------------------------------------------------------------------------------



 
[a102leaseamendment006.jpg]
Tenant any right or easement for the use of any door in Building B or any
passage or any concourse connecting with any building or to any public
convenience, and the use of such doors, passages and concourses and of such
conveniences may be regulated or discontinued at any time and from time to time
by Landlord without notice to Tenant and without affecting the obligation of
Tenant hereunder or incurring any liability to Tenant therefor. Tenant
acknowledges that any such work may be performed in areas adjacent to the
Premises and that, notwithstanding the performance of such work by Landlord,
there shall be no diminution or abatement of Annual Fixed Rent or Additional
Rent or other compensation due from Landlord to Tenant hereunder, nor shall the
Lease be affected or any of the Tenant’s obligations hereunder reduced, and
Landlord shall have no responsibility or liability for any inconvenience or
disruption to Tenant’s business. Sections 19 and 22 of the Third Amendment (and
all references in the Lease to the Cafeteria and the Fitness Center) are hereby
deleted and Landlord shall have no further obligation with respect thereto,
provided, however, that (i) the parties acknowledge and agree that the costs of
the maintenance, repairs and replacements (subject to amortization of any
capital expenditures), and the operation thereof, of any fitness center, café,
cafeteria, conference center, or other common amenity now or hereafter provided
at the Property are components of Operating Expenses, and (ii) so long as
existing subleases to one or more of the existing subtenants remain in effect,
(x) Landlord shall not eliminate the Fitness Center unless there is a
replacement made therefor of substantially similar or better quality (and
Landlord agrees that the existing Fitness Center shall remain in operation
pending completion of the replacement therefor) and (y) the parties agree that
the Cafeteria is currently not in operation pending Landlord’s replacement to be
made therefor of substantially similar or better quality. The Property shall
continue to be operated in a manner consistent with other Class A office
buildings owned by Boston Properties, Inc. or its affiliates, in the Route 128
Central market, or, at such time as Boston Properties, Inc. and its affiliates
no longer owns any Class A office buildings in the Route 128 Central market,
then the Property shall be operated in a manner consistent with other Class A
office buildings in the Route 128 Central market which were previously owned by
Boston Properties, Inc. or its affiliates. 5. OPERATING EXPENSES. As of the
Effective Reduction Date, Section 6D of the Third Amendment is amended to
reflect that “Tenant’s Proportionate Share” shall be defined as the ratio of the
rentable area of the Remaining Premises (i.e., 197,858 rentable square feet) to
the Rentable Floor of the Buildings (i.e., 380,987 rentable square feet), or
51.93%. Areas of the Remaining Premises in which Landlord’s Marketing Space Work
is being performed shall not be included in the calculation of Tenant’s
Proportionate Share for the purpose of determining Operating Expenses
attributable to janitorial services. 6. ELECTRICITY. As of the Effective
Reduction Date, Exhibit F to the Third Amendment is amended to substitute “the
tenant of Building B” for “Tenant” in the 4th line of Section 4.b, provided,
however, that all electricity usage associated with the performance of
Landlord’s Marketing Space Work shall be paid by Landlord. -6-



--------------------------------------------------------------------------------



 
[a102leaseamendment007.jpg]
7. PARKING. As of the Effective Reduction Date, Section 14B of the Third
Amendment is deleted. 8. INAPPLICABLE LEASE PROVISIONS Sections 3, 5, and
Exhibits B, B-1, D and E in the Third Amendment shall have no applicability with
respect to this Fifth Amendment. 9. DELETED LEASE PROVISIONS Section 15 of the
Third Amendment is hereby deleted. 10. BROKERS Tenant represents and warrants
and represents that Tenant has not dealt with any broker in connection with the
consummation of this Fifth Amendment other than Cresa (whose fees and expenses
in connection herewith shall be paid by Tenant); and in the event any claim is
made against the Landlord relative to dealings by Tenant with brokers, Tenant
shall defend the claim against Landlord with counsel of Tenant’s selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim. Landlord warrants and represents that Landlord
has not dealt with any broker in connection with the consummation of this Fifth
Amendment other than Cresa; and in the event any claim is made against the
Tenant relative to dealings by Landlord with brokers other than Cresa, Landlord
shall defend the claim against Tenant with counsel of Landlord’s selection first
approved by Tenant (which approval will not be unreasonably withheld) and save
harmless and indemnify Tenant on account of loss, cost or damage which may arise
by reason of such claim. 11. TERMINATION PAYMENT Tenant acknowledges and agrees
that it has entered into this Fifth Amendment to induce Landlord to reduce the
size of the Premises and that the terms and conditions contained in this Fifth
Amendment are material inducements to Landlord agreeing to such reduction as of
the Effective Reduction Date. This Fifth Amendment and the terms thereof shall
become effective only upon the terms and conditions herein set forth, and not
otherwise. In consideration for Landlord’s agreement to enter into this Fifth
Amendment, Tenant shall pay Landlord Three Million Six Hundred Eighty Three
Thousand Nine Hundred Ten and 00/100 Dollars ($3,683,910.00) (the “Termination
Payment”) split into two equal payments of One Million Eight Hundred Forty One
Thousand Nine Hundred Fifty Five and 00/100 Dollars ($1,841,955.00). The first
of the Termination Payments shall be payable concurrent with Tenant’s execution
and delivery of this Fifth Amendment and the remaining half shall be due on
November 1, 2020. -7-



--------------------------------------------------------------------------------



 
[a102leaseamendment008.jpg]
12. CONDITION PRECEDENT This Fifth Amendment shall become binding upon the
execution and delivery hereof by both Landlord and Tenant, subject to Landlord’s
rights in this section. Notwithstanding the foregoing, only upon the receipt by
Landlord of a fully executed third party lease of the Surrendered Premises on
such terms and conditions as are acceptable to Landlord in its sole discretion,
which shall be considered a condition precedent to the effectiveness hereof,
shall the Effective Reduction Date occur. 13. MARKETING OF PREMISES Landlord and
Tenant each acknowledge and agree that Landlord is marketing the Premises for
lease to third parties. In the event Landlord secures an acceptable third party
for occupancy of all or a portion of the Premises during the remaining portion
of the Term on terms and provisions satisfactory to Landlord, then this Lease
shall be amended by appropriate instrument to provide that (i) the premises
subject thereto shall no longer be included in the Premises, (ii) the Fixed Rent
and Tenant’s Proportionate Share under this Lease shall be appropriately
adjusted, and (iii) such other amendments as the parties determine are
reasonably necessary. Tenant shall not be obligated to pay any termination or
other fee to Landlord in connection with any such amendment relating to one
floor or less. 14. MISCELLANEOUS Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Lease
except to the extent inconsistent with the provisions of this Fifth Amendment.
All other terms and conditions of the Lease, as hereby amended, are ratified,
confirmed and approved in all respects, and the Lease, as amended hereby, shall
remain in full force and effect, as so amended. [signature page follows] -8-



--------------------------------------------------------------------------------



 
[a102leaseamendment009.jpg]
EXECUTED UNDER SEAL in two or more counterparts each of which shall be deemed to
be an original. WITNESS: LANDLORD: _________________________________ BP 140
KENDRICK STREET PROPERTY LLC, a Delaware limited liability company BY: BOSTON
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its managing
member BY: BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner
By: /s/Patrick Mulvihill Name: Patrick Mulvihill Title: SVP Leasing WITNESS:
TENANT: _________________________________ PTC INC., A Massachusetts corporation
By: /s/Kristian Talvitie Name: Kristian Talvitie Title: CFO Hereunto Duly
Authorized



--------------------------------------------------------------------------------



 
[a102leaseamendment010.jpg]
EXHIBIT A PLANS OF BUILDINGS [see attached]



--------------------------------------------------------------------------------



 
[a102leaseamendment011.jpg]




--------------------------------------------------------------------------------



 
[a102leaseamendment012.jpg]




--------------------------------------------------------------------------------



 
[a102leaseamendment013.jpg]




--------------------------------------------------------------------------------



 
[a102leaseamendment014.jpg]
EXHIBIT B REMOVED SIGNAGE



--------------------------------------------------------------------------------



 